Name: Council Regulation (EEC) No 864/84 of 31 March 1984 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/24 Official Journal of the European Communities 1.4 . 84 COUNCIL REGULATION (EEC) No 864/84 of 31 March 1984 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1972 Act of Accession , and in particular Article 5 (2) of Protocol 1 8 thereto , Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3667/ 83 ('), as amended by Regulation (EEC) No 551 /84 (2), gave the United Kingdom temporary authorization to import a quantity of New Zealand butter on special terms during the months of January, February and March 1984 ; Whereas the Council has not been able to agree in good time on new import arrangements for a longer term; whereas , in order to prevent an interruption of the imports, a further temporary authorization should be granted for the months of April and May 1984 ; Whereas , since the intervention price for butter is fixed from 2 April 1984 at 319,70 ECU per 100 kilograms, in accordance with the provisions of Article 3 of Regulation (EEC) No 3667/83 , the rate of the special levy should be adjusted in line with the change in the level of the intervention price , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3667/83 is hereby amended as follows : 1 . In the first subparagraph of Article 2 ( 1 ) ' 31 March 1984' is replaced by '31 May 1984' and, in the second subparagraph thereof '20 750 tonnes ' is replaced by '34 583 tonnes'; 2 . Article 2 (3) is replaced by the following : ' 3 . Before 1 June 1984 the Council shall , on a proposal from the Commission, review the functioning of these arrangements with a view to a decision on arrangements for the import of New Zealand butter after 31 May 1984 .' Article 2 The special levy of 87,28 ECU per 100 kilograms provided for in Article 3 ( 1 ) of Regulation (EEC) No 3667/83 is hereby replaced by 77,98 ECU per 100 kilograms . Article 3 This Regulation shall enter into force on 1 April 1984. However, Article 2 shall be applicable from 2 April 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD O OJ No L 366, 28 . 12 . 1983 , p . 16 . (l) OJ No L 6 1 , 2 . 3 . 1984, p . 10 .